The single issue argued by the defendant in this appeal was correctly disposed of by the trial judge, both for the reasons stated in parts 1 and 2 of his findings and for the reason that the unintentional inaccuracies in the police officer’s affidavit were not material to a showing of reliability in light of the fact (apparent on the face of the court records furnished the judge) that the person named in the affidavit had been arrested for and found guilty of possession of heroin. See Commonwealth v. Reynolds, 374 Mass. 142, 146-147 (1977); Commonwealth v. Sheppard, 5 Mass. App. Ct. 765 (1977).

Judgment affirmed.